Citation Nr: 1546275	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for a thoracolumbar back disorder, to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis with low back pain, and if so, whether service connection for that disability is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 through March 1956 and from January 1957 through December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen the Veteran's previous claim for service connection for lumbar strain with low back pain.  The Veteran has perfected a timely appeal of that denial.  Original jurisdiction over this matter has been transferred to the RO in St. Petersburg, Florida.

Testimony was received from the Veteran during a September 2015 video conference hearing.  A transcript of that testimony is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the Veteran's entitlement to service connection for lumbar strain with low back pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a back disorder was received in December 1980 and denied in a May 1982 Board decision; the Veteran did not appeal that decision.
 
 2.  The Veteran filed a petition to reopen his claim for service connection for a back disorder in October 2007 and that petition was denied in a September 2008 rating decision; the Veteran also did not appeal that decision.

3.  The Veteran's current petition to reopen his claim for service connection for lumbar strain with low back pain, claimed previously as a back disorder, was received in November 2009.

4.  The evidence associated with the claims file since the RO's September 2008 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has a current back disorder, and, whether that disorder resulted from, or was aggravated by, the Veteran's active duty service.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's September 2008 rating decision is new and material, and the Veteran's claim for service connection for a thoracolumbar back disorder, to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis with low back pain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a petition to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's petition to reopen his previous claim for service connection for a back disorder, given the favorable action taken below as to that issue, no further notification or assistance in developing the facts pertinent to those matters is required.  Such action would result only in delay.




I.  Reopening Claim for Service Connection for a Back Disorder

The Veteran's original claim for service connection for a back disorder was denied ultimately in a May 1982 Board decision, on the bases that the evidence clearly and unmistakably showed that the Veteran's back condition pre-existed his enlistment into service; however, clearly and unmistakably was not aggravated by his active duty service.  As rationale, the Board concluded that the evidence available at that time indicated that the pre-service back condition apparently resolved and was asymptomatic at the time of the Veteran's separation from service.  Moreover, the Board concluded that, although scoliosis was noted during service, that condition was likely congenital or developmental in nature.  The Veteran did not appeal that decision.  Accordingly, the May 1982 Board decision became final.  38 U.S.C.A. § 7105(c).

In October 2007, the Veteran filed a petition to reopen his previous service connection claim.  A September 2008 rating decision denied the petition on the basis that new and material evidence in support of the Veteran's service connection claim was not received.  The Veteran also did not appeal the adverse September 2008 decision; hence, the September 2008 decision is also final.  38 U.S.C.A. § 7105(c).

The pending petition to reopen the Veteran's claim was received by VA in November 2009 and denied in a June 2010 rating decision.  The current appeal arises out of the June 2010 denial.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) , "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final September 2008 denial, the evidentiary record consisted of lay assertions raised in the Veteran's claims submissions and statements received to that point, service treatment records, and private treatment records dated from December 1979.  Since that time, the record has been augmented by additional lay assertions received from the Veteran in his claims submissions and Board hearing testimony; lay statements received from his friends in December 2009; VA treatment records dated through April 2012; and additional private treatment records dated through April 2015.

In sum, the service treatment records available at the time of the final September 2008 decision shows that the Veteran had a history of spinal fractures that were sustained in a 1954 motor vehicle accident that occurred before his enlistment into service.  The service treatment records showed also that the Veteran was treated on multiple occasions for back pain that was attributed at that time to lumbosacral muscle strains.  Notably, x-rays conducted in July 1957 indicated the presence of scoliosis.  During in-service treatment in October 1957, treating physicians diagnosed traumatic arthritis.  Still, a November 1959 separation examination revealed normal findings in the Veteran's spine, and indeed, no subjective complaints of any ongoing back problems are recorded in the separation examination report.  Post-service private treatment records that were also available at the time of the final September 2008 denial showed that the Veteran did have radiologically confirmed diffuse lumbar spine degeneration with asymmetric disc bulges and multi-level stenosis that required multiple back surgeries.  Those records, however, did not contain any opinions concerning any etiological relationship between the Veteran's back disorder and his active duty service.

The records received since the final September 2008 denial includes the Veteran's September 2015 Board hearing testimony that he was asymptomatic in his back at the time of his enlistment; however, began experiencing renewed back symptoms during service.  He testified further that his private physicians, Dr. B. and Dr. H., have each advised him of their belief that his current back problems originated during his active duty service.  The Veteran's assertions are supported by statements received from the Veteran's friends, who each attest that they have observed the Veteran having back problems since the mid-1960's.  Additional post-service treatment records indicate ongoing back-related complaints, ongoing radiological findings of spine degeneration and stenosis, and that the Veteran has undergone a total of nine back surgeries since 1982. 

Overall, the evidence received since the final September 2008 denial indicates an ongoing diagnoses of radiologically confirmed lumbar spine degeneration and spondylosis, and, raises the possibility that the Veteran's current lumbar spine condition may have been caused or aggravated by his active duty service.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claim for service connection for a back disorder has been met.  The Veteran's claim for service connection for a back disorder is reopened and has been recharacterized by the Board in order to reflect the objective diagnoses shown in the record.  That issue will next be addressed by the Board on a de novo basis.


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a thoracolumbar back disorder, to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis is reopened.




REMAND

Having reopened the Veteran's claim for service connection for a thoracolumbar back disorder, to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis, the Board finds that additional development as to that issue is required at this time.

As noted, the evidence shows that the Veteran sustained a broken back in a 1954 motor vehicle accident that occurred prior to his enlistment into service.  Notably, physical examinations performed over the course of his periods of active duty service showed no spine abnormalities.  Interestingly, an examining in-service physician noted during a November 1956 medical examination that the Veteran was easily susceptible to back strain injuries.  Indeed, in-service treatment notes reflect that the Veteran was treated on multiple occasions for back symptoms that were diagnosed in May 1957 as thoracolumbar strain and in October 1957 as traumatic arthritis.  In addition to those varying diagnoses, spine x-rays performed in July 1957 were interpreted as showing scoliosis.

Post-service VA and private treatment records show that the Veteran has radiologically confirmed findings of diffuse and multi-level degenerative disc disease and joint disease, disc bulging, spinal stenosis, and neurological manifestations in his lower extremities.  In his Board hearing testimony, the Veteran continues to assert that his back was asymptomatic at the time of his enlistment into service, but, that he began experiencing renewed back symptoms during service after attempting to lift and carry large and heavy loads.  Statements received from his friends in December 2009 each attest that his friends have observed the Veteran having problems since the mid-1960's.  Notably, however, an April 2009 treatment note from Dr. D.H. references that the Veteran had a workplace back injury in 1988.

Against the backdrop of the foregoing evidence, the Veteran was afforded a VA spine examination in May 2010.  At that time, the examiner confirmed degenerative joint and disc disease and left lower extremity radiculopathy with foot drop.  The examiner expressed favorably that the Veteran's pre-service back injury was at least as likely as not aggravated permanently by his active duty service; however, provided rationale that appears to be contrary to that favorable finding.  In that regard, the examiner noted that the pre-service injury appeared to have been resolved at the time of his enlistment.  The examiner noted also that the service treatment records document treatment for back strains during service; however, the Veteran's separation examination did not reveal any ongoing back problems at that time.  The examiner also noted that the Veteran had a work-related back injury in 1982 that necessitated surgery.

In an apparent attempt to gain clarification as to the May 2010 opinion and rationale, the claims file was provided to a different VA examiner in April 2012.  The new examiner did not perform a physical examination of the Veteran, but nonetheless, concluded that the Veteran's back disability is unrelated to his active duty service.  Again, as rationale, that examiner noted also that the Veteran's in-service strain injuries appeared to resolve in a short period, and moreover, there is no indication in the service treatment records and separation examination of in-service continuity.  The examiner noted further that the post-service records do not document any chronicity shortly after service and that back conditions such as the Veteran's are not known for having a latent period.  Still, the examiner offered no opinion as to whether the Veteran's pre-service back injury was aggravated by his active duty service.  Given the existence of the Veteran's pre-service injury and the opinions and information contained in the service treatment records, the absence of such an opinion renders the April 2012 addendum opinion incomplete.

In view of the foregoing, the Veteran should be afforded a new VA spine examination to determine whether his current spine disorder represents an aggravation of his pre-service back injury, or alternatively, whether his current spine disorder was sustained during, or resulted from, an injury, illness, or event that occurred during his periods of active duty service.  38 C.F.R. § 3.159(c)(4).

Also, the Board notes that no efforts have been made to date to ascertain the names and addresses of the treatment providers who treated the Veteran for the workplace back injuries sustained by the Veteran in 1982 (as referenced by the May 2010 VA examiner) and/or 1988 (as referenced by Dr. D.H.).  Similarly, the Board has not ascertained from the Veteran as to whether he filed for workers' compensation benefits in connection with his workplace injury, and if so, has not made any efforts to obtain records associated with his workers' compensation claim.  Certainly, the records associated with treatment of his 1980's workplace injury and any resulting workers' compensation claim are likely to contain additional evidence that is highly relevant to the question of whether his current back condition is related in any way to his active duty service.  Accordingly, prior to arranging the examination ordered above, VA must undertake efforts to obtain those records.  38 C.F.R. § 3.159.

Also, the Board notes that the Veteran testified during his Board hearing that he recently received VA treatment for his back in June 2015 at the VA outpatient clinic in Port Charlotte, Florida.  Currently, the claims file contains records for VA treatment received by the Veteran through April 2012, and, does not document any efforts by VA to obtain records for any VA treatment received by the Veteran since that time.  Accordingly, and also prior to arranging the requested VA examination, VA must undertake efforts to obtain the records for any relevant VA treatment received by the Veteran since April 2012, to include the records from the treatment received by the Veteran in April 2015.  38 C.F.R. § 3.159(c)(2).

Also prior to arranging the VA examination ordered above, and in an effort to ensure that the complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any other private or VA treatment providers who have rendered treatment for his back since April 2012.  VA must then undertake efforts to obtain the records for any additional treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding his claim for service connection for a thoracolumbar back disorder, to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis with low back pain.

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain treatment records and workers compensation records related to his workplace back injury in 1982 and/or 1988; additional VA treatment records since April 2012; and to arrange a new VA spine examination.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who provided treatment for his workplace back injury in 1982 and/or 1988; any agency or department with which he filed a workers' compensation claim in relation to his workplace injury in 1982 and/or 1988; and any VA and/or private medical providers who provided treatment for his back disorder since April 2012.

2.  Obtain records for medical treatment associated with the Veteran's workplace injuries in 1982 and/or 1988; records for workers' compensation claims filed by the Veteran in relation to his 1982 and/or 1988 workplace injuries; the Veteran's VA treatment records since April 2012, to include records from his reported VA treatment in June 2015; and the records for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his thoracolumbar spine, to be performed by an appropriate examiner, to determine whether his current spine disorder represents an aggravation of his pre-service back injury, or alternatively, whether his current spine disorder was sustained during, or resulted from, an injury, illness, or event that occurred during his periods of active duty service.  

The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will assume that the Veteran sustained fractures of his spine in a 1954 motor vehicle accident that occurred prior to his enlistment into service.  The examiner will note also that the Veteran received varying diagnoses of lumbosacral strain and traumatic arthritis during service, and, that spine x-rays taken in July 1957 revealed scoliosis.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis with respect to the claimed back disorder and any associated neurological manifestations.  The examiner should also provide opinions as to the following medical questions:

(a) do you believe that the Veteran's current back disorder is related etiologically to the pre-service fracture injuries sustained by him in the 1954 motor 	vehicle accident?  

If so, do you believe that it is clear and unmistakable (i.e., undebatable) that the Veteran's pre-existing condition was NOT aggravated by service or that any increased in disability was due to the natural progression of the pre-service back injury?

(b) alternatively, do you believe that it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current back disorder was incurred was caused by or resulted from an injury, illness, or event during his active duty service, to include the 	lumbosacral strain, scoliosis, and traumatic arthritis conditions diagnosed during service?

In rendering the requested diagnoses and opinions, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, hearing testimony, lay statements, service treatment records, post-service treatment records, workers' compensation records, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a thoracolumbar back disorder, to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis with low back pain should be readjudicated. If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


